Endicott, J.
The demurrer was properly sustained. The words charged in the declaration as spoken by the defendant do not in themselves impute or imply the commission of a crime. *434They merely state that the plaintiff was intimate with his brother’s wife for a number of years. If the plaintiff intended to prove that the words, as used by the defendant, charged him with the commission of adultery with his brother’s wife, he should have alleged the facts, circumstances or conversation in connection with -which they were spoken and which gave to them this special and peculiar meaning. The innuendo is wholly insufficient for that purpose; it does not enlarge the meaning of the words beyond their natural import. It must appear from the declaration that the words used are actionable. Bloss v. Tobey, 2 Pick. 320. Tebbetts v. Goding, 9 Gray, 254. Goodrich v. Hooper, 97 Mass. 1. Brettun v. Anthony, 103 Mass. 37. York v. Johnson, 116 Mass. 482. Krebs v. Oliver, 12 Gray, 239. Fowle v. Robbins, 12 Mass. 498. Goodrich v. Davis, 11 Met. 473. Carter v. Andrews, 16 Pick. 1.

Judgment affirmed.